AO 2458 (Rev. 02/|8) Judgment in a Criminal Case

 

Sheet l
UNITED STATES DISTRICT COURT
Westem District of Arkansas
UNITED STATES OF AMER[CA JUDGMENT lN A CRIMINAL CASE

V.
Case Number: 5:18CR50009-003
MARLENE TOBAR-SALGUERO USM Number: _ 75832_] 12

Patrick F. Flake

 

\_/\_/\/\-/\.,/\_/H_/\\_/\../

Defendant’s Attorney
THE DEFENDANT:

pleaded guilty to count(s) One (l) of the indictment on Apri| 6, 2018.

|:] pleaded nolo contendere to count(s)

 

which was accepted by the court.

]:I was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Ot`l`ense Ofl`ense Ended Count

21 U.S.C. §§ 84l(a)(l) Conspiracy to Distribute Methamphetamine 01/23/2018 l
and 846
The defendant is sentenced as provided in pages 2 through 7 ofthisjudgment. The sentence is imposed pursuant to

the Sentencing Rel`orm Act of 1984.

I:I The defendant has been found not guilty on count(s)

 

l:l Count(s) I:l is I:l are dismissed on the motion ot` the United States.

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. lf ordered to
pay restitution, the defendant must notify the conn and United States attorney of material changes in economic circumstances.

December 17, 2018 /

 

 

l-lonorab e Timothy L. Brooks, United States District Judge

 

Name and Title of`Judge

`Dcc¢.».lcr /?'_ hug

Date

AO 2453 (Rev. 02/18) Judgment in Criminal Case
Sheet 2 - Imprisonment

Judgment - Page 2 of 7 l
DEFENDANT: _ MARLENE TOBAR-SALGUERO
CASE NUMBER: 5:18CR5 0009-003

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of: forty-eight (48) months.

IXI The court makes the following recommendations to the Bureau of Prisons:
l. The defendant be designated to a facility in which she can participate in RDAP or another drug rehabilitation
program with a particular emphasis on alcohol.
2. The defendant be screened for underlying mental health issues, particularly depression.
3. The defendant receive credit for imprisonment served while in federal custody.

E The defendant is remanded to the custody of the United States Marshal.

l:] The defendant shall surrender to the United States Marshal for this district:
I:l at I:I a.m. [:l p.m. on
I:l as notified by the United States Marshal.

 

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

E] before 2 p.m. on

 

l:l as notified by the United States Marsha|.

I:l as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
1 have executed thisjudgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNlTED STATES MARSHAL
By

 

DEPUTY UNlTED STATES MARSHAL

AO 245B (Rev. 02/18) Judginent in a Criinina| Case
Sheet 3 - Supervised Release

Judgment--Page 3 of 7

 

DEFENDANT: MARLENE TOBAR-SALGUERO
CASE NUMBER: 5:18CR50009-003
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: three (3) years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

N»-¢

l:| The above drug testing condition is suspended, based on the couit's determination that you
pose a low risk of nature substance abuse. (check if applicable)

4. l:l You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check ifapplicable)

§ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
l:l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. l:l You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

Sheet 3A - Supervised Release
Judgment_-Page 4 of ' 7

DEFENDANT: MARLENE TOBAR-SALGUERO
CASE NUMBER: 5: 18CR50009-003

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

¥ou must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged' in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that

was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.
If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may

require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U. S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overvi`ew ofProbation and Superwsed
Release Condi'tions, available at: www. uscourts. gov

Defendant's Signature Date

 

AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet 3D _ Supervised Re|ease

Judgment_Page _'5____ of _7_
DEFENDANT: MARLENE TOBAR-SALGUERO
CASE NUl\/IBER: 5218€R50009-003

SPECIAL CONDITIONS OF SUPERVISION

l.' The defendant shall submit to inpatient or outpatient substance abuse testing, evaluation, counseling, and/or treatrnent, as
may be deemed necessary and as directed by the U.S. Probation Office.

2. The defendant shall submit to inpatient or outpatient mental health evaluation, counseling, testing, and/or treatment, as
deemed necessary and as directed by the U.S. Probation Office.

3. The defendant shall submit her person, residence, place of employment, and vehicle, to a search to be conducted by the
U.S. Probation Officer ata reasonable time and in a reasonable manner based on any reasonable suspicion that evidence of
any violation of conditions of supervised release might thereby be disclosed.

AO 245B (Rev. 02/|8) Judgment in a Crimiria| Case
Sheet 5 - Criminal Monetary Penalties

. .ludgment ; Page 6 of 7
DEFENDANT: MARLENE TOBAR-SALGUERO

CASE NUMBER: 5:18CR50009-003
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ -0- $ 1,900.00 $-O-
l:l The determination of restitution is deferred . An Amended Judgment in a Cri'minal Case (AO 245C) will be entered

until after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. l-lowever, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

ij Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day afier the date ofthejudgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

>Z< The court determined that the defendant does not have the ability to pay interest and it is ordered that:

§ the interest requirement is waived for |Z fine |:| restitution

l:l the interest requirement for l:] fine l:l restitution is modified as follows:

* Justice for Victims of Trafficking Act of 201$, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, l 10A, and l l3A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 6 - Schedule of Payments
Judgment - Page 7 of

 

DEFENDANT: MARLENE TOBAR-SALGUERO
CASE NUMBER: 5:18CR50009-003

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment, All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’

 

Lump sum payment of $ 2 000.00 due immediately, balance due

[:l ' not later than , or
|Xl in accordance with l] C l:\ D, l:l E, or Fbelow; or

l:| Payment to begin immediately (may be combined with l'_`lC, l:] D, or [:| F below); or

l:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
, (e.g.. months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

|:l Payment in equal (e.g., weekly, monrhly, quarterly) installments of $ ' over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

I:l Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

lZI Special instructions regarding the payment of criminal monetary penalties:

lf not paid immediately, any unpaid financial penalty shall be paid by the defendant during her term of imprisonment at a rate of
up to 50% of the defendant’s available funds, in accordance with the Inmate Financial Responsibility Program. During residential
reentry placement, payments will be 10% of the defendant’s gross monthly income. The payment of any remaining balance shall
become a condition of supervised release and shall be paid in monthly installments of $50.00 or 15% of the defendant’s net
monthly household income, whichever is greater, with the entire balance to be paid in full no later than one month prior to the end

of the period of supervised release.

Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:|l:||:|

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

